United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W. C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATON MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-114
Issued: March 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal from an August 1, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim
and a September 25, 2008 nonmerit decision denying his request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case and over
the September 25, 2008 nonmerit decision.
ISSUES
The issues are: (1) whether appellant has established that he sustained an injury to his
right shoulder on December 17, 2007 in the performance of duty; and (2) whether the Office
properly denied his request for further merit review of his claim pursuant to 5 U.S.C. § 8128.
FACTUAL HISTORY
On June 12, 2008 appellant, then a 59-year-old housekeeping aid, filed a claim alleging
that on December 17, 2007 he sustained right shoulder pain while loading a cart. He did not stop

work. Appellant’s supervisor asserted that he was on annual leave at the time of the alleged
injury. The record indicates that appellant received treatment in the emergency room on July 25,
2007 for right upper arm pain. Appellant related a history of arthritis with no history of a known
injury. On August 18, 2007 he again sought treatment in the emergency room for arm pain.
A magnetic resonance imaging (MRI) scan study of appellant’s right upper extremity
dated February 4, 2008 showed a suspected near full thickness tears in the supraspinatus and
infraspinatus articular surfaces and bicep and subscapularis tendinopathy. The radiologist noted
that the MRI scan study was initially scheduled for November 26, 2007.
On June 20, 2008 the employing establishment controverted appellant’s claim. The
employing establishment noted that he did not file a claim until six months after the alleged
injury and that he had sought medical treatment for the right shoulder beginning in July 2007.
By letter dated June 25, 2008, the Office requested additional factual and medical
information from appellant. It asked appellant to comment on the employing establishment’s
assertion that he was on leave at the time of the alleged injury and to explain his delay in filing
the claim.
In a report dated June 17, 2008, Dr. William Stephen Furr, a Board-certified orthopedic
surgeon, diagnosed rotator cuff tears of the infraspinatus and supraspinatus tendons. He
recommended a rotator cuff repair and further diagnostic studies.
By letter dated July 21, 2008,1 appellant related that on July 20, 2008 he experienced
sharp pain and some tingling and burning in his right shoulder while emptying bags of magazine
into a dumpster. The pain increased over the next few days and he had to use sick leave. The
medication appellant used for arthritis did not help the pain. He worked light duty in November
and December 2007. Appellant’s right shoulder “totally gave way with a feeling it was going to
fall off.” He submitted a July 25, 2007 x-ray report of his right shoulder which revealed no
abnormalities. The report noted that appellant had a history of right shoulder pain without
trauma.
By decision dated August 1, 2008, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that the December 17, 2007 work incident
occurred at the time, place and in the manner alleged. It further noted that he submitted no
medical evidence relating any diagnosed condition to the alleged December 17, 2007
employment incident.
On August 11, 2008 appellant requested reconsideration.
In a decision dated
September 25, 2008, the Office denied his request on the grounds that he did not submit new and
relevant evidence or raise an argument sufficient to warrant reopening his case for further merit
review.

1

Appellant dated the letter July 21, 2009; however, this is clearly a typographical error as it was received by the
Office on July 28, 2008.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.8 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.9 An employee
has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.10
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
2

5 U.S.C. §§ 8101-8193.

3

Anthony P. Silva, 55 ECAB 179 (2003).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

See Louise F. Garnett, 47 ECAB 639 (1996).

9

See Betty J. Smith, 54 ECAB 174 (2002).

10

Id.

3

work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.11 However, an employee’s statement regarding
the occurrence of an employment incident is of great probative force and will stand unless
refuted by strong or persuasive evidence.12
ANALYSIS -- ISSUE 1
On June 29, 2008 appellant filed a traumatic injury claim alleging that on December 17,
2007 he sustained an injury to his right arm while loading a cart. The Office denied his claim on
the grounds that he did not demonstrate that the specific event occurred at the time, place and in
the manner described. The initial question is whether appellant has established that the
December 17, 2007 employment incident occurred as alleged. An injury does not have to be
confirmed by eyewitnesses in order to establish that an employee sustained an injury in the
performance of duty, but the employee’s statement must be consistent with the surrounding facts
and circumstances and his subsequent course of action.13 An employee has not met his burden of
proof when there are inconsistencies in the evidence sufficient to cast serious doubt on the
validity of his claim.14
The Board finds that appellant has not established the occurrence of the December 17,
2007 employment incident. He did not notify the employing establishment of the alleged
incident until June 12, 2008 and did not provide any explanation for his delay in notification.
The employing establishment asserted that he was on annual leave on December 17, 2007. The
medical evidence showed that appellant received treatment for right shoulder pain in July 2007,
well before the December 17, 2007 alleged work incident. Additionally, none of the medical
evidence submitted contains a history of an incident occurring at work on December 17, 2007.
By letter dated June 25, 2008, the Office requested that appellant clarify the circumstances
surrounding the injury and explain his delay in reporting the injury to the employing
establishment and filing a claim. Appellant submitted a statement describing an injury occurring
on July 20, 2008. He did not mention the December 17, 2007 employment incident. Appellant
did not promptly notify the employing establishment of the injury and the record contains no
medical evidence containing a history of the alleged incident. Consequently, he has not
substantiated that the December 17, 2007 employment incident occurred as alleged and,
therefore, has not established an injury in the performance of duty.

11

Linda S. Christian, 46 ECAB 598 (1995).

12

Gregory J. Reser, 57 ECAB 277 (2005).

13

See Betty J. Smith, supra note 9.

14

See Linda S. Christian, supra note 11.

4

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,15 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.16 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.17 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.18
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.19 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.20 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.21
ANALYSIS -- ISSUE 2
By decision dated August 1, 2008, the Office denied appellant’s claim on the grounds
that he failed to establish the occurrence of the December 17, 2007 alleged work incident. On
August 11, 2008 appellant requested reconsideration by placing a checkmark on the appeal
request form accompanying the August 1, 2008 decision. He did not, however, constitute any
evidence or argument in support of his request for reconsideration. As appellant did not show
that the Office erroneously applied or interpreted a specific point of law, advance a relevant legal
argument not previously considered by the Office or submit new and relevant evidence not
previously considered. As he did not meet any of the necessary regulatory requirements, he is
not entitled to further merit review.22

15

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
16

20 C.F.R. § 10.606(b)(2).

17

Id. at § 10.607(a).

18

Id. at § 10.608(b).

19

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

20

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

21

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

22

Appellant submitted new medical evidence with his appeal. The Board has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c).

5

CONCLUSION
The Board finds that appellant has not established that he sustained an injury to his right
shoulder on December 17, 2007 in the performance of duty. The Board further finds that the
Office properly denied his request to reopen his case for further review of the merits under
section 8128.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 25 and August 1, 2008 are affirmed.
Issued: March 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

